Exhibit 10.25

EXECUTION VERSION

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO THE CREDIT AGREEMENT, dated December 2, 2016 (this
“Amendment”), is entered into by and among SUNRUN INC., a Delaware corporation
(“Sunrun”), AEE SOLAR, INC., a California corporation (“AEE Solar”), SUNRUN
SOUTH LLC, a Delaware limited liability company (“Sunrun South”), and SUNRUN
INSTALLATION SERVICES INC., a Delaware corporation (“Sunrun Installation
Services” and, together with Sunrun, AEE Solar and Sunrun South, each, a
“Borrower” and, collectively, the “Borrowers”), CLEAN ENERGY EXPERTS, LLC, a
California limited liability company (“CEE” and, together with the Borrowers,
each, a “Loan Party” and, collectively, the “Loan Parties”), and each of the
Persons identified as a “Lender” on the signature pages hereto (each, a
“Lender”) and acknowledged by CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the
Administrative Agent (the “Administrative Agent”), and SILICON VALLEY BANK, as
the Collateral Agent (the “Collateral Agent”).  

RECITALS

WHEREAS, the Borrowers entered into the Credit Agreement, dated as of April 1,
2015 (as amended from time to time, the “Credit Agreement”), by and among the
Borrowers, CEE, as a Guarantor, the Administrative Agent, the Lenders party
thereto, Silicon Valley Bank, as the Collateral Agent, and Credit Suisse
Securities (USA) LLC, as the Lead Arranger and Book Runner;

WHEREAS, pursuant to Section 11.01 of the Credit Agreement, no amendment to the
Credit Agreement is effective unless executed by the Borrowers or the applicable
Loan Party, as the case may be, and at least two (2) Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders and acknowledged by the Administrative Agent;

WHEREAS, this Amendment is not otherwise prohibited by Section 11.01 of the
Credit Agreement;

WHEREAS, the Lenders party to this Amendment (the “Required Lenders”) have Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders under the Credit Agreement;

WHEREAS, the Borrowers and the Required Lenders desire to amend the Credit
Agreement on the terms set forth herein; and

WHEREAS, each of the Administrative Agent and the Collateral Agent by execution
of this Amendment is providing its acknowledgement required under Section 11.01
of the Credit Agreement.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS

1.01Definitions.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

1.02Rules of Interpretation.  The rules of interpretation set forth in Section
1.02 of the Credit Agreement shall apply to this Amendment.  Solely for purposes
of convenience, an amendment to an existing provision of the Credit Agreement is
shown in this Amendment with the text that is deleted from the provision
(indicated textually in the same manner as the following example: deleted text)
and the text that is added to the provision (indicated textually in the same
manner as the following example: double-underlined text).

ARTICLE 2
AMENDMENTS

2.01Amendments to Definitions.  

(a)  The “Appraisal” definition set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

“Appraisal” means the appraisal acquired by the Borrowers every quarteron a
semi-annual basis, which (i) is from a nationally recognized third-party
appraiser that (A) is qualified to appraise independent electric generating
businesses and (B) (x) has been engaged in the appraisal or business valuation
and consulting business for no fewer than three (3) years or (y) is otherwise
acceptable to the Collateral Agent, and (ii) (A) is approved by the applicable
Tax Equity Investor and (B) shows the fair market value of new residential
photovoltaic systems in each of the States of the United States in which
Projects are being Tranched, in each case expressed in terms of dollars per watt
of installed capacity.

(b)  Clause (a) of the “Borrowing Base” definition set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

(a)the least of (i) [***] of the appraised fair market value PV System Value of
Eligible Project Back-Log (net of terminated contracts, which will be calculated
as reported on the monthly Borrowing Base Certificate) for Projects (less cash
sale Projects accounted for in clause (e) below), (ii) [***] of Eligible
Take-Out less Backlever Financing required to collateralize clause (b) and (iii)
[***] of Net Retained Value; plus

(c)  The “NYGB Borrowing Base” definition set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following text:

“NYGB Borrowing Base” means, as of any date of determination, the appraised fair
market value PV System Value of the Eligible Project Back-Log attributable to
[***].

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

2

 

--------------------------------------------------------------------------------

(d)  The “PV System Value” definition set forth in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following
text:

“PV System Value” means, for PV Systems which are to be installed on residential
property, the appraised value of a such PV Systems (based on the national
appraisal or the state appraisals, as applicable, in each case as set forth in
the most recent Appraisal).

2.02Amendment to Section 6.02.  The introductory paragraph and clause (c) of
Section 6.02 of the Credit Agreement are hereby deleted in their entirety and
replaced with the following text:

Deliver to the Administrative Agent for distribution to each Lender (and, in the
case of Sections 6.02(c) and (m), to the Collateral Agent), in form and detail
satisfactory to the Administrative Agent and the Required Lenders (and, in the
case of Sections 6.02(c) and (m), the Collateral Agent):

(c)  [Reserved]Appraisals.  As soon as each Appraisal is available, a copy of
each such Appraisal.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to each of the Lenders and the
Administrative Agent, on the date hereof, that the following statements are true
and correct:

3.01Existence.  Such Loan Party is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization.

3.02Power and Authority.  Such Loan Party has the requisite power and authority
to execute and deliver this Amendment.

3.03Due Authorization.  The execution, delivery and performance of this
Amendment have been duly authorized by all necessary corporate or limited
liability company action on the part of such Loan Party.  The applicable
resolutions of such Loan Party authorize the execution, delivery and performance
of this Amendment by such Loan Party and are in full force and effect without
modification or amendment.

3.04Binding Obligation.  This Amendment has been duly executed and delivered by
such Loan Party, and this Amendment and the Credit Agreement, as amended by this
Amendment, constitute the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with the terms of this
Amendment and the Credit Agreement, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

3

 

--------------------------------------------------------------------------------

3.05No Default or Event of Default.  As of the date hereof, no event has
occurred and is continuing or would result from the consummation of the
amendments contemplated by this Amendment that would constitute a Default or an
Event of Default.

ARTICLE 4
CONDITIONS PRECEDENT

4.01Conditions Precedent to Effectiveness.  The amendments contained in Article
2 of this Amendment shall not be effective until the date (such date, the
“Amendment Effective Date”) that the following conditions precedent have been
satisfied or waived by the Required Lenders:

(a)  The Administrative Agent shall have received copies of this Amendment
executed by the Loan Parties and the Required Lenders, and acknowledged by the
Administrative Agent and the Collateral Agent.

(b)  The Borrowers shall have paid all fees, costs and expenses of the
Administrative Agent, the Collateral Agent and the Lenders incurred in
connection with the execution and delivery of this Amendment (including
third-party fees and out-of-pocket expenses of the Lenders’ counsel and fees of
the Collateral Agent’s counsel and other advisors or consultants retained by the
Administrative Agent).

(c)  The Borrowers shall have delivered or caused to be delivered any other
customary documents as reasonably requested by the Administrative Agent in
connection with this Amendment.

ARTICLE 5
GENERAL PROVISIONS

5.01Notices.  All notices and other communications given or made pursuant hereto
shall be made as provided in the Credit Agreement.

5.02Severability.  In case any one or more of the provisions contained in this
Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.

5.03Headings.  Section headings have been inserted in this Amendment as a matter
of convenience for reference only and it is agreed that such paragraph headings
are not a part of this Amendment and shall not be used in the interpretation of
any provision of this Amendment.

5.04Governing Law.  This Amendment shall be governed by and construed in
accordance with the law of the State of New York.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

4

 

--------------------------------------------------------------------------------

5.05Counterparts.  This Amendment may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
all of the parties listed below.

5.06Ratification.  Except as amended hereby, the Credit Agreement and the other
Loan Documents remain in full force and effect.

5.07Amended Terms.  On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.  The execution, delivery and performance
of this Amendment shall not constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of the Lenders, the Administrative
Agent, the Collateral Agent or the Arranger under, the Credit Agreement or any
other Loan Document.  Nothing contained in this Amendment shall be construed as
a substitution or novation of the obligations of the Loan Parties outstanding
under the Credit Agreement or instruments securing the same, which obligations
shall remain in full force and effect, except to the extent that the terms
thereof are modified by this Amendment.  Nothing expressed or implied in this
Amendment shall be construed as a release or other discharge of the Loan Parties
from any of their obligations or liabilities under the Credit Agreement or any
other Loan Document.

5.08Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

5.09Costs and Expenses; Indemnification; Reimbursement.  The parties hereto
agree that this Amendment is subject to the costs and expenses, indemnification,
reimbursement and related provisions set forth in Section 11.04 of the Credit
Agreement.

5.10Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial.  The submission to jurisdiction, waiver of venue, service of process
and waiver of jury trial provisions set forth in Sections 11.14(b), (c) and (d)
and 11.15 of the Credit Agreement, respectively, are hereby incorporated by
reference, mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

BORROWERS:

SUNRUN INC.,
a Delaware corporation

 

 

 

By:

/s/ Bob Komin

 

Name:  Bob Komin

 

Title:  CFO

 

 

 

 

 

AEE SOLAR, INC.,
a California corporation

 

 

 

 

By:

/s/ Bob Komin

 

Name:  Bob Komin

 

Title:  CFO

 

 

 

 

 

SUNRUN SOUTH LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Bob Komin

 

Name:  Bob Komin

 

Title:  CFO

 

 

 

 

 

SUNRUN INSTALLATION SERVICES INC.,
a Delaware corporation

 

 

 

 

By:

/s/ Bob Komin

 

Name:  Bob Komin

 

Title:  CFO

 

 

 

 

GUARANTOR:

CLEAN ENERGY EXPERTS, LLC,
a California limited liability company

 

 

 

 

By:

/s/ Mina Kim

 

Name: Mina Kim

 

Title: General Counsel

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Lender

 

 

 

 

By:

/s/ William O’Daly

 

Name: William O’Daly

 

Title: Authorized Signatory

 

 

 

By:

/s/ Karim Rhimtoola

 

Name: Karim Rahimtoola

 

Title: Authorized Signatory

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

MORGAN STANLEY SENIOR FUNDING INC.,

as Lender

 

 

 

 

By:

/s/ Patrick Layton

 

Name: Patrick Layton

 

Title: Vice President

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS BANK USA,

as Lender

 

 

 

 

By:

/s/ David M. Cirigliano

 

Name: David M Cirigliano

 

Title: Authorized Signatory

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA,

as Lender

 

 

 

 

By:

/s/ Frank Lambrinos

 

Name: Frank Lambrinos

 

Title: Authorized Signatory

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

 

 

 

 

By:

/s/ Richard Gerling

 

Name: Richard Gerling

 

Title: Senior Vice President

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

SILICON VALLEY BANK,

as Collateral Agent and Lender

 

 

 

 

By:

/s/ Vince Wilton

 

Name:Vince Wilton

 

Title: VP

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

NY GREEN BANK,

a division of the New York State Energy Research & Development Authority,

as Lender

 

 

 

 

By:

/s/ Alfred Griffin

 

Name: Alfred Griffin

 

Title: President

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

COMERICA BANK,

as Lender

 

 

 

 

By:

/s/ Robert Hernandez

 

Name: Robert Hernandez

 

Title: Senior Vice President

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

[Signature Page to Amendment No. 3 – Credit Agreement]

 